234 Or. 224 (1963)
380 P.2d 992
MOCK
v.
BELL MOTORS, INC.
Supreme Court of Oregon.
Argued February 7, 1963.
Affirmed May 1, 1963.
Charles A. Telfer, Grants Pass, argued the cause for appellant. On the briefs were Johnson, Telfer & Sloan, Grants Pass.
Gene L. Brown, Grants Pass, argued the cause for respondent. With him on the brief was R. Gene Smith, Grants Pass.
Before McALLISTER, Chief Justice, and ROSSMAN, SLOAN, GOODWIN and LUSK, Justices.
AFFIRMED.
*225 PER CURIAM.
Plaintiff filed this suit seeking specific performance of a written contract. The contract called for plaintiff to purchase a motor car sales business owned by defendant. In his complaint plaintiff alleged the terms of the written agreement asserted full performance on his part and a failure of defendant to perform and prayed for specific performance. Defendant denied that the written agreement was the actual contract and alleged that the sale was governed by an oral agreement materially different in its terms than the written agreement. Defendant alleged that the written contract was executed for the purpose of obtaining the acquiescence of the Ford Motor Company to the sale. The trial court decided for plaintiff. Defendant appeals.
The trial court held that this case was governed by Kergil v. Cen. Ore. Fir Supply, 1958, 213 Or 186, 323 P2d 947, 71 ALR2d 378. We think the trial court was right. The evidence here established, without dispute, the execution of the written contract. Defendants only excuse for avoiding the contract was the reason above expressed. If this contract could be set aside for the reason assigned, then no similar contract would be secure.
The other issues presented by defendant are factual. We have examined the long record in this case and find that the trial court's decision was right. The decree is affirmed.